Name: 89/418/EEC: Commission Decision of 26 June 1989 amending Decision 88/630/EEC on the clearance of the accounts presented by the Member States in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1986
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  budget; NA;  free movement of capital;  EU finance
 Date Published: 1989-07-07

 Avis juridique important|31989D041889/418/EEC: Commission Decision of 26 June 1989 amending Decision 88/630/EEC on the clearance of the accounts presented by the Member States in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1986 Official Journal L 192 , 07/07/1989 P. 0033 - 0036 Finnish special edition: Chapter 3 Volume 29 P. 0197 Swedish special edition: Chapter 3 Volume 29 P. 0197 *****COMMISSION DECISION of 26 June 1989 amending Decision 88/630/EEC on the clearance of the accounts presented by the Member States in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1986 (89/418/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas Commission Decision 88/630/EEC (3) does not relate to certain expenditure because additional checking was necessary; whereas, furthermore, this same Decision allowed certain Member States to bring forward additional evidence to permit a further study of the refusal to finance certain expenditure arising from the said Decision: Whereas the Commission has examined certain parts of this expenditure on the basis of additional information forwarded by the Member States involved; whereas the Member States have been informed in detail of the results of this additional study, and have been able to make known their position on the subject; Whereas it is consequently suitable to amend the Annex to the abovementioned Decision for the Member States concerned, HAS ADOPTED THIS DECISION: Article 1 The tables in the Annex to Decision 88/630/EEC for Denmark, Greece and Italy are replaced by the tables in the Annex to this Decision. Article 2 The difference between, on the one hand, the expenditure chargeable to the Member State shown for each of the Member States at line 2 (e) of column (c) of the Annex to Decision 88/630/EEC and, on the other land, the corresponding amount in the Annex to the present Decision, must be paid to the account referred to in Article 1 (1) of Commission Regulation (EEC) No 2776/88 (4) or to the account of the paying department or agency within one month of the notification of this Decision. Should a Member State be entitled to payment of additional expenditure, it shall draw the amount in question from one of the abovementioned accounts, within the same time limit. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 353, 21. 12. 1988, p. 30. (4) OJ No L 249, 8. 9. 1988, p. 9. ANNEX (Dkr) 1.2.3.4 // // // // // 'Member State: Denmark Financial year: 1986 // EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 // Expenditure relating to Regulation (EEC) No 1078/77 // Total (a + b) // // (a) // (b) // (c) // // // // // 1. Expenditure recognized in respect of the present year // // // // (a) Expenditure declared by the Member State in respect of the present clearance // 8 498 238 731,66 // 12 075 517,25 // 8 510 314 248,91 // (b) Expenditure declared during the preceding year but excluded from that clearance // 0 // 0 // 0 // (c) Expenditure declared, excluded from the present clearance // 0 // 0 // 0 // (d) Expenditure declared, coming under the present clearance (a + b - c) // 8 498 238 731,66 // 12 075 517,25 // 8 510 314 248,91 // (e) Expenditure disallowed // - 18 509 953,96 // 0 // - 18 509 953,96 // (f) Financial consequences of previous years // 31 191 582,00 // 0 // 31 191 582,00 // (g) Total expenditure recognized (d - e + f) // 8 510 920 359,70 // 12 075 517,25 // 8 522 995 876,95 // 2. Expenditure chargeable to the Member State // // // // (a) Expenditure charged in respect of the present year // 8 507 435 891,95 // 12 075 517,25 // 8 519 511 409,20 // (b) Expenditure charged in respect of the preceding year, but excluded from that clearance // 0 // 0 // 0 // (c) Expenditure charged in respect of the present year, but excluded from the present clearance // 0 // 0 // 0 // (d) Total expenditure charged, coming under the present clearance (a + b - c) // 8 507 435 891,95 // 12 075 517,25 // 8 519 511 409,20 // (e) Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d - 1 g) (1) // - 3 484 467,75 // 0 // - 3 484 467,75 // 3. Funds available // // // // (a) Funds available after preceding clearance of accounts // 188 489 819,63 // - 1 416,96 // 188 488 402,67 // (b) Advance payments for the preceding year concerning expenditure excluded from that clearance // 0 // 0 // 0 // (c) Advance payments received in respect of the present year // 8 471 500 000,00 // 12 100 000,00 // 8 483 600 000,00 // (d) Advance payments for the present year concerning expenditure excluded from the present clearance // 0 // 0 // 0 // (e) Funds avalaible for the year (a + b + c - d) // 8 659 989 819,63 // 12 098 583,04 // 8 672 088 402,67 // (f) Expenditure recognized (1 g) // 8 510 920 359,70 // 12 075 517,25 // 8 522 995 876,95 // (g) Funds available after clearance of the accounts of the present year (e - f) // 149 069 459,93 // 23 065,79 // 149 092 525,72 // // // // (1) In the event of payment to the Member State, this is indicated by the sign: -. (Dr) 1.2.3.4 // // // // // Member State: Greece Financial year: 1986 // EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 // Expenditure relating to Regulation (EEC) No 1078/77 // Total (a + b) // // (a) // (b) // (c) // // // // // 1. Expenditure recognized in respect of the present year // // // // (a) Expenditure declared by the Member State in respect of the present clearance // 191 203 940 557 // 0 // 191 203 940 557 // (b) Expenditure declared during the preceding year but excluded from that clearance // 0 // 0 // 0 // (c) Expenditure declared, excluded from the present clearance // 0 // 0 // 0 // (d) Expenditure declared, coming under the present clearance (a + b - c) // 191 203 940 557 // 0 // 191 203 940 557 // (e) Expenditure disallowed // - 6 874 827 512 // 0 // - 6 874 827 512 // (f) Financial consequences of previous years // 0 // 0 // 0 // (g) Total expenditure recognized (d - e + f) // 184 329 113 045 // 0 // 184 329 113 045 // 2. Expenditure chargeable to the Member State // // // // (a) Expenditure charged in respect of the present year // 191 203 880 200 // 0 // 191 203 880 200 // (b) Expenditure charged in respect of the preceding year, but excluded from that clearance // 0 // 0 // 0 // (c) Expenditure charged in respect of the present year, but excluded from the present clearance // 0 // 0 // 0 // (d) Total expenditure charged, coming under the present clearance (a + b - c) // 191 203 880 200 // 0 // 191 203 880 200 // (e) Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d - 1 g) (1) // 6 874 767 155 // 0 // 6 874 767 155 // 3. Funds available // // // // (a) Funds available after preceding clearance of accounts // 5 320 983 677 // 0 // 5 320 983 677 // (b) Advance payments for the preceding year concerning expenditure excluded from that clearance // 0 // 0 // 0 // (c) Advance payments received in respect of the present year // 187 871 000 000 // 0 // 187 871 000 000 // (d) Advance payments for the present year concerning expenditure excluded from the present clearance // 0 // 0 // 0 // (e) Funds avalaible for the year (a + b + c - d) // 193 191 983 677 // 0 // 193 191 983 677 // (f) Expenditure recognized (1 g) // 184 329 113 045 // 0 // 184 329 113 045 // (g) Funds available after clearance of the accounts of the present year (e - f) // 8 862 870 632 // 0 // 8 862 870 632 // // // // (1) In the event of payment to the Member State, this is indicated by the sign: -. (Lit) 1.2.3.4 // // // // // Member State: Italy Financial year: 1986 // EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 // Expenditure relating to Regulation (EEC) No 1078/77 // Total (a + b) // // (a) // (b) // (c) // // // // // 1. Expenditure recognized in respect of the present year // // // // (a) Expenditure declared by the Member State in respect of the present clearance // 4 511 943 678 667 // 0 // 4 511 943 678 667 // (b) Expenditure declared during the preceding year but excluded from that clearance // 0 // 0 // 0 // (c) Expenditure declared, excluded from the present clearance // 0 // 0 // 0 // (d) Expenditure declared, coming under the present clearance (a + b - c) // 4 511 943 678 667 // 0 // 4 511 943 678 667 // (e) Expenditure disallowed // - 139 618 496 695 // 0 // - 139 618 496 695 // (f) Financial consequences of previous years // 0 // 0 // 0 // (g) Total expenditure recognized (d - e + f) // 4 372 325 181 972 // 0 // 4 372 325 181 972 // 2. Expenditure chargeable to the Member State // // // // (a) Expenditure charged in respect of the present year // 4 498 404 105 237 // 0 // 4 498 404 105 237 // (b) Expenditure charged in respect of the preceding year, but excluded from that clearance // 0 // 0 // 0 // (c) Expenditure charged in respect of the present year, but excluded from the present clearance // 0 // 0 // 0 // (d) Total expenditure charged, coming under the present clearance (a + b - c) // 4 498 404 105 237 // 0 // 4 498 404 105 237 // (e) Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d - 1 g) (1) // 126 078 923 265 // 0 // 126 078 923 265 // 3. Funds available // // // // (a) Funds available after preceding clearance of accounts // 40 297 729 607 // 0 // 40 297 729 607 // (b) Advance payments for the preceding year concerning expenditure excluded from that clearance // 0 // 0 // 0 // (c) Advance payments received in respect of the present year // 4 501 900 000 000 // 0 // 4 501 900 000 000 // (d) Advance payments for the present year concerning expenditure excluded from the present clearance // 0 // 0 // 0 // (e) Funds avalaible for the year (a + b + c - d) // 4 542 197 729 607 // 0 // 4 542 197 729 607 // (f) Expenditure recognized (1 g) // 4 372 325 181 972 // 0 // 4 372 325 181 972 // (g) Funds available after clearance of the accounts of the present year (e - f) // 169 872 547 635 // 0 // 169 872 547 635 // // // // (1) In the event of payment to the Member State, this is indicated by the sign: -.'0 0 ( D ) TOTAL EXPENDITURE CHARGED, COMING UNDER THE PRESENT CLEARANCE ( A + B _ C ) 4 498 404 105 237 0 4 498 404 105 237 ( E ) EXPENDITURE CHARGEABLE TO OR PAYABLE TO THE MEMBER STATE FOLLOWING CLEARANCE OF THE ACCOUNTS ( 2 D _ 1 G ) ( 1 ) 126 078 923 265 0 126 078 923 265 3 . FUNDS AVAILABLE // // // ( A ) FUNDS AVAILABLE AFTER PRECEDING CLEARANCE OF ACCOUNTS 40 297 729 607 0 40 297 729 607 ( B ) ADVANCE PAYMENTS FOR THE PRECEDING YEAR CONCERNING EXPENDITURE EXCLUDED FROM THAT CLEARANCE 0 0 0 ( C ) ADVANCE PAYMENTS RECEIVED IN RESPECT OF THE PRESENT YEAR 4 501 900 000 000 0 4 501 900 000 000 ( D ) ADVANCE PAYMENTS FOR THE PRESENT YEAR CONCERNING EXPENDITURE EXCLUDED FROM THE PRESENT CLEARANCE 0 0 0 ( E ) FUNDS AVALAIBLE FOR THE YEAR ( A + B + C _ D ) 4 542 197 729 607 0 4 542 197 729 607 ( F ) EXPENDITURE RECOGNIZED ( 1 G ) 4 372 325 181 972 0 4 372 325 181 972 ( G ) FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS OF THE PRESENT YEAR ( E _ F ) 169 872 547 635 0 169 872 547 635 // // // // ( 1 ) IN THE EVENT OF PAYMENT TO THE MEMBER STATE, THIS IS INDICATED BY THE SIGN : _.'